Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on May 14, 2019. Claims 1-19 are currently pending and examined below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communication means for receipt in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

	Claim Objections
Claim 3 is objected to because of the following informalities:  the limitation of “rail car breaking system” appears to be misspelled. It should change to “rail car braking system”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9-11, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Venkatasubramanian US2019/0168728 (“Venkatasubramanian”).

Regarding claim(s) 1, 9, 16. Venkatasubramanian discloses an electronic braking system for a train, comprising: 
(fig. 1, para. 44, e.g. a rail car processor associated with each rail car, wherein each rail car processor, operating under the control of a rail car software program, is operative, in response to a unique braking command received by the rail car processor, to set brake(s) of the rail car to a level or percentage commanded by the braking command; para. 105, e.g. transmitter for communicating with an optional RF transceiver of the HEU according to the principles of the present invention; para. 174, e.g. one or more load cells 42, one or more accelerometers 44, or some combination thereof mounted to a car 18, para. 224) and 
individually calculate a proportional braking force based on forces acting on and the inferred weight of said individual rail car such that said train slows and stops as a single unit (para. 21, para. 25, e.g. ach rail car can have one or more sensors that can measure the weight of each car, and a central braking component, e.g., the HEU, can utilize information about the cargo in each car, speed of travel of the train, and prevalent environment conditions to determine a unique percentage of braking for each rail car.).

Regarding claim(s) 2, Venkatasubramanian discloses wherein said locomotive braking system comprises: an accelerometer for measuring the acceleration/deceleration of said locomotive (para. 174, one or more load cells 42, one or more accelerometers 44, or some combination thereof mounted to a car 18); and a transmitter for transmitting said measured acceleration/deceleration of said locomotive (FIG. 1, and including an optional human machine interface (HMI) of the HEU and an optional transmitter for communicating with an optional RF transceiver of the HEU according to the principles of the present invention;).

Regarding claim(s) 10, 19. Venkatasubramanian discloses wherein said communication means in each of said rail car brake activation systems is a transceiver suitable for re-transmitting said measured locomotive acceleration/deceleration to each of said other plurality of individual rail cars to ensure error free communication between said locomotive and each of said plurality of individual rail cars (para. 105, e.g. FIG. 1, and including an optional human machine interface (HMI) of the HEU and an optional transmitter for communicating with an optional RF transceiver of the HEU according to the principles of the present invention; FIG. 3 is a schematic illustration of example sources or sensors that can be used individually or in combination and which can communicate data or information to the HEU according to the principles of the present invention;).

Regarding claim(s) 11, 15, 17. Venkatasubramanian discloses wherein said plurality of sensors includes: an accelerometer for measuring the acceleration/deceleration of said individual rail car; strain gauges located on the leading and trailing couplers of said individual rail; and a device for measuring the local train track gradient (para. 36, e.g. track gradient,  142-para. 144, e.g. one or more accelerometers 44, on each of one or more of the cars 18, for measuring a rate of change in the dynamic behavior of the car.)

	Allowable Subject Matter
Claims 3-8, 12-14 and 18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the claimed subject matter of wherein said controller determines a stroke length and stroke rate for said plunger calculated to proportionally decelerate said individual rail car in coordination with said locomotive as a single unit and further in combination with additional features of the independent claims are patentably distinguishable over the prior arts of record.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRUC M DO/Primary Examiner, Art Unit 3666